United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3615
                         ___________________________

                                     Lisa A. Biron

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

  Michael D. Carvajal, Director Federal Bureau of Prisons, sued in their official
   capacity; FCI Waseca Warden Mistelle Starr, sued in their official capacity;
Deanna Hiller, FCI Waseca Unit Manager; sued in her individual and official capacities

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                              Submitted: June 21, 2022
                                Filed: June 24, 2022
                                   [Unpublished]
                                   ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.
        Federal inmate Lisa Biron appeals the district court’s1 dismissal of her pro se
complaint raising claims that Bureau of Prisons (BOP) officials denied her access to
the courts, and violated the Administrative Procedures Act by failing to follow BOP
regulations. Following a careful review, we conclude that the district court did not
err in dismissing the case. See Plymouth Cty. v. Merscorp, Inc., 774 F.3d 1155, 1158
(8th Cir. 2014) (reviewing dimissal de novo). Accordingly, we affirm. See 8th Cir.
R. 47B.
                        ______________________________




      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Elizabeth Cowan Wright, United States Magistrate Judge for the District of
Minnesota.

                                         -2-